Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Dean Jones appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Jones’ 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Lane, No. 1:12-cv-01033-JMC, 2013 WL 3270449 (D.S.C. June 26, 2013). We grant Jones’ motion to file a supplemental informal reply brief and deny his motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.